DENIED and Opinion Filed October 28, 2015.




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01271-CV

                               IN RE SENRICK WILKERSON, Relator

                   Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-00716

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                    Opinion by Justice Stoddart
        Before the Court is relator’s letter dated October 14, 2015 in which he requests that the

Court order the trial court to issue a bench warrant to transport the relator to Dallas County so

that he can prepare for the trial of his civil case. We treat relator’s letter as a petition for writ of

mandamus. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy.              In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before the Court, we cannot conclude the trial court has abused its discretion. We deny

the relief relator requests.




                                                      /Craig Stoddart/
151271F.P05                                           CRAIG STODDART
                                                      JUSTICE